Case 1:20-cv-01344-RM-NRN Document 76 Filed 01/13/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-01344-RM-NRN

  IMPACCT, LLC, individually and on behalf of all
  others similarly situated,

         Plaintiff,

  v.

  JPMORGAN CHASE BANK, N.A.
  BANK OF AMERICA, N.A.,
  WELLS FARGO BANK, N.A.,
  BANK OF OKLAHOMA, N.A., and
  KEYBANK N.A.,

         Defendants.

                                  STIPULATION OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff ImpAcct, LLC and

  Defendants JPMorgan Chase Bank, N.A., Bank of America, N.A., Wells Fargo Bank, N.A., BOKF

  NA (formerly known as Bank of Oklahoma, N.A.), and KeyBank, N.A. hereby stipulate and agree

  that this action be dismissed with prejudice, with each party to bear its own fees and costs.



                                [Signatures appear on following page]
Case 1:20-cv-01344-RM-NRN Document 76 Filed 01/13/21 USDC Colorado Page 2 of 3




  Dated: January 13, 2021
  /s/ James F. McDonough, III   _____          /s/ Patrick G. Compton
  James F. McDonough, III                      Christopher M. Viapiano
  HENINGER GARRISON DAVIS, LLC                 SULLIVAN AND CROMWELL LLP
  3621 Vinings Slope, Ste. 4320                1700 New York Ave., N.W., Suite 700
  Atlanta, GA 30339                            Washington, DC 20006-5215
  (404) 996-0869                               (202) 956-7500
  jmcdonough@hgdlawfirm.com                    viapianoc@sullcrom.com
  Michael E. Adler                             Patrick G. Compton
  GRAYLAW GROUP, INC.                          BALLARD SPAHR LLP
  26500 Agoura Rd., #102-127                   1225 17th Street, Suite 2300
  Calabasas, CA 91302                          Denver, CO 80202-5596
  (818) 532-2833                               (303) 454-0521
  meadler@graylawinc.com                       comptonp@ballardspahr.com
  Attorneys for Plaintiff ImpAcct LLC          Attorneys for Defendant Wells Fargo Bank, N.A.


  /s/ Christopher M. McLaughlin                /s/ Naomi G. Beer
  Tracy K. Stratford                           Naomi G. Beer
  Christopher Michael McLaughlin               John A. Wharton
  JONES DAY                                    GREENBERG TRAURIG LLP
  901 Lakeside Avenue                          1144 15th St., Suite 3300
  Cleveland, OH 44114                          Denver, CO 80202
  (216) 586-3939                               (303) 572-6500
  tkstratford@jonesday.com                     beern@gtlaw.com
  cmmclaughlin@jonesday.com                    whartonj@gtlaw.com
  Michael Peter Conway                         Attorneys for Defendant JPMorgan Chase
  JONES DAY                                    Bank, N.A.
  77 West Wacker, Suite 3500
  Chicago, IL 60601-1692
  (312) 269-4145
  mconway@jonesday.com
  David Cameron Walker
  BROWN DUNNING WALKER FEIN PC
  2000 South Colorado Boulevard
  Tower II, Suite 700
  Denver, CO 80222
  (303) 329-3363
  dwalker@bdwfirm.com
  Attorneys for Defendant KeyBank N.A.




                                         -2-
Case 1:20-cv-01344-RM-NRN Document 76 Filed 01/13/21 USDC Colorado Page 3 of 3




  /s/ Frederic Dorwart                                 /s/ Jesse T. Smallwood
  Frederic Dorwart                                     James D. Kilroy
  J. Michael Medina                                    SNELL & WILMER L.L.P.
  Sarah W. Poston                                      1200 Seventeenth Street, Suite 1900
  FREDERIC DORWART, LAWYERS PLLC                       Denver, CO 80202
  Old City Hall                                        (303) 634-2000
  124 East Fourth Street                               jkilroy@swlaw.com
  Tulsa, OK 74103-5010                                 Gregory J. Marshall
  (918) 583-9922                                       SNELL & WILMER L.L.P.
  fdorwart@fdlaw.com                                   400 E. Van Buren Street, Suite 1900
  mmedina@fdlaw.com                                    Phoenix, AZ 85004
  sposton@fdlaw.com                                    (602) 382-6000
  Attorneys for Defendant BOKF NA (fka Bank of         gmarshall@swlaw.com
  Oklahoma, N.A.)                                      Enu A. Mainigi
                                                       Kenneth C. Smurzynski
                                                       Craig D. Singer
                                                       Jesse T. Smallwood
                                                       WILLIAMS & CONNOLLY LLP
                                                       725 Twelfth Street, N.W.
                                                       Washington, DC 20005
                                                       Telephone: (202) 434-5000
                                                       emainigi@wc.com
                                                       ksmurzynski@wc.com
                                                       csinger@wc.com
                                                       jsmallwood@wc.com
                                                       Attorneys for Defendant Bank of America, N.A.




                                                 -3-
